ORDER

PER CURIAM.
Appellant, Michael Mahone, appeals the judgment denying his Rule 24.035 motion for post-conviction relief after an eviden-tiary hearing. He contends his counsel provided ineffective assistance by: (1) incorrectly promising that the trial court would sentence him to a drug treatment program; (2) failing to ensure the Department of Corrections properly determined Movant’s eligibility for the treatment program.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).